IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 107 DB 2018 (No. 88 RST 2018)
                                           :
                                           :
ANDREA LEE MILLS                           : Attorney Registration No. 92506
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Chester County)


                                       ORDER


 PER CURIAM


        AND NOW, this 30th day of November, 2018, the Report and Recommendation of

 Disciplinary Board Member dated November 20 2018, is approved and it is ORDERED

 that Andrea Lee Mills, who has been on Inactive Status, has never been suspended or

 disbarred, and has demonstrated that she has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.